UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6528


CLARENCE ROULHAC, JR.,

                      Plaintiff - Appellant,

          v.

PRISON HEALTH SERVICES; LINDA RAY, Ms., Head Nurse,
Powhatan   Correctional Center;   L.  KUMP,  Ms.,  Doctor,
Powhatan Correctional Center; A. TONEY, Mr., Doctor,
Powhatan Correctional Center; B. S. JANEK, DMD, Dentist,
Powhatan Correctional Center; FRED SCHILLINGS, Dr., Health
Service Director, VDOC,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00408-HEH)


Submitted:   June 14, 2012                     Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Roulhac, Jr., Appellant Pro Se. Elizabeth Martin
Muldowney, RAWLS & MCNELIS, PC, Richmond, Virginia; John Michael
Parsons, Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clarence Roulhac, Jr., seeks to appeal the district

court’s orders dismissing four of five defendants in Roulhac’s

42 U.S.C. § 1983 (2006) action and denying as moot Roulhac’s

motion    for     summary      judgment.         This      court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory     and       collateral    orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                     The orders Roulhac

seeks    to     appeal   are    neither       final     orders     nor    appealable

interlocutory or collateral orders.              Accordingly, we dismiss the

appeal for lack of jurisdiction.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           DISMISSED




                                          2